Smith, Judge.
We affirm the trial court’s grant of summary judgment in Galaxy Carpet Mills’ favor against the counterclaim filed by Dynasty Carpets.
Galaxy sued Dynasty on an open account following Dynasty’s failure to pay Galaxy for providing the service of dyeing certain carpets which Dynasty delivered to the Galaxy plant for that purpose. The parties had not executed a written contractual agreement; the price Galaxy would charge for dyeing was variable; and Dynasty was under no obligation to present any quantity of carpet for dyeing. Following Dynasty’s failure to pay for previous dyeing, Galaxy refused to dye any of Dynasty’s carpet in the future and sued for the amount owed. Dynasty filed a counterclaim for breach of contract, and it was this counterclaim which was defeated by the grant of summary judgment.
Under the undisputed evidence it is manifested that no bilateral contract existed between the parties; Galaxy’s promise to dye for a price any carpet which Dynasty delivered was simply an offer for a unilateral contract. The applicable law is clear: "Here, as to past performance, an action would lie, but not for a breach as to the future performance, since in this case there was no binding obligation upon the defendant for future [performance].” Sealtest Southern Dairies Div. v. Evans, 103 Ga. App. 835, 838 (120 SE2d 887) (1961); see also Stein Steel & Supply Co. v. Briggs, Mfg. Co., 110 Ga. App. 489 (1b) (138 SE2d 910) (1964).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.